                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                            INDICTMENT NO.CRl20 063
                      V.                            18 U.S.C. § 1349
                                                    Conspiracy to Commit Wire and
SHERLEY L. BEAUFILS                                 Health Care Fraud


                                                    18 U.S.C.§ 1347
                                                    Health Care Fraud


                                                    18 U.S.C.§ 1035(a)(1)
                    /"j                             False Statements Relating to
    o.-
     f
                                                    Health Care Matters
                     )
    Cu

                                                    18 U.S.C. § 1001
              L )
                                                    False Statement or
                                                    Representation Made to a
                                                    Department or Agency ofthe
                                                    United States

THE GRAND JURY CHARGES THAT:

         At all times relevant to this Indictment, unless otherwise indicated:

                                       INTRODUCTION


         1.         Sherley L. Beaufils("BEAUFILS") was a hcensed nurse practitioner in

Georgia who purportedly "treated" thousands of patients she never met.

         2.         In just 14 months, BEAUFILS ordered more than 3,000 items of

durable medical equipment ("DME") that were billed to the Medicare Program,

resulting in more than $3 million in billings to Medicare for DME.

         3.         In these thousands oforders, BEAUFILS failed to establish a legitimate

doctor-patient relationship, failed to conduct physical examinations of the patients.
ordered DME regardless of medical necessity, and frequently ordered DME based

solely on a short telephonic conversation with the patient or no conversation at all.

      4.     Despite these deficiencies, BEAUFILS signed orders for thousands of

items of DME for these patients, and signed medical records purporting themselves

to result from examinations ofthese patients to add an aura oflegitimacy to the DME

orders.


      5.     BEAUFILS wrote these orders and created medical records for these

patients to support the orders in exchange for money, which BEAUFILS used for her

own use and enjoyment and for the use and enjoyment of others, from companies

purporting themselves to be telemedicine companies.

      6.     BEAUFILS and others engaged in this conduct by disguising these

services as "telemedicine," and used telemarketing to specifically target persons over

the age of 55, including disabled and elderly Medicare beneficiaries.

                                  The Medicare Program


      7.     The Medicare Program ("Medicare"), a federal health care program as

defined by 18 U.S.C. § 24, provides benefits to persons who are at least 65 years old

or disabled. Medicare is administered by the Centers for Medicare and Medicaid

Services ("CMS"), a federal agency under the United States Department of Health

and Human Services. Individuals who receive benefits under Medicare are referred


to as Medicare "beneficiaries."


      8.     Medicare is divided into multiple parts. Medicare Part B covers, among

other things, costs relating to DME. Generally, Medicare Part B covers these costs
only if, among other requirements, they were medically necessary, ordered by a

physician, and not induced by the payment of remuneration.

      9.     In order for DME suppliers to submit claims to Medicare for providing

beneficiaries with DME,those items need to be ordered by a hcensed medical provider

who has a bona fide physician-patient relationship with the patient and need to be

medically necessary, among other requirements. In addition. Medicare does not pay

claims procured through kickbacks and bribes, or claims that otherwise violate the

Anti-Euckback Statute, 42 U.S.C. § 1320a—7b, which makes it illegal to, among other

things, knowingly and willfully offer, pay, solicit, or receive any remuneration in

exchange for the referral ofany item or service payable under a Federal health benefit

program.


                                      Patients


      10.    P.W., K.M., G.S., J.B., and J.T. were Medicare beneficiaries and resided

in the Southern District of Georgia at the time BEAUFILS ordered DME for them.

P.W. and J.T. resided in the Augusta Division of the Southern District of Georgia at

the time BEAUFILS ordered DME for P.W. and J.T.


                                     Companies


      11.    Company-1, a company whose identity is known to the Grand Jury, was

based in Georgia and paid BEAUFILS to order DME.

      12.    Company-2, a company whose identity is known to the Grand Jury, was

based in Ohio and billed Medicare for DME.
      13.    Company-3, a company whose identity is known to the Grand Jury, was

based in Florida and billed Medicare for DME.


      14.   Company-4, a company whose identity is known to the Grand Jury, was

based in Mississippi and billed Medicare for DME.

                                    COUNT ONE
                 Conspiracy to Commit Wire and Health Care Fraud
                      18 U.S.C. §§ 1349, 2326(1), and 2326(2)

      15.   Paragraphs 1 through 14 of this Indictment are realleged and

incorporated herein by reference.

      16.   From in or around March 2018, and continuing until in or around April

2019, the exact dates being unknown to the grand jury, in the Southern District of

Georgia and elsewhere, the defendant,

                            SHERLEY L. BEAUFILS,

and other unnamed co-conspirators, known and unknown, did conspire, confederate,

and agree with each other to commit the following offenses:

            a.     wire fraud, that is, to devise and intend to devise a scheme and

      artifice to defraud public and private health insurance entities and to obtain

      money and property by means of materially false and fraudulent pretenses,

      representations and promises, and for the purpose of executing this scheme,

      and attempting to do so, caused to be transmitted by means of wire

      communication in interstate commerce signals and sounds, all in violation is

      Section 1343 of Title 18 of the United States Code; and

            b.      health care fraud, that is, to knowingly and willfuUy execute and

      attempt to execute a scheme and artifice to defraud a health care benefit
      program or to obtain, by means of false or fraudulent pretenses,

      representations, or promises, any of the money or property owned by, or under

      the custody or control of, a health care benefit program,in connection with the

      delivery of or payment for health care benefits, items, or services, all in

      violation of Section 1347 of Title 18 of the United States Code.

                              Object of the Consniracv


      17.    It was the object of the conspiracy for BEAUFILS and others to

unlawfully rich themselves by, among other things, (a) causing the submission of

false and fraudulent claims to Medicare that were (i) procured by the payment of

kickbacks and bribes; (ii) medically unnecessary; and/or (iii) inehgible for Medicare

reimbursement; (b) concealing the submission of false and fraudulent claims to

Medicare and the receipt and transfer of the proceeds fi-om the fraud; and (c) using

the proceeds of the fraud for the personal use and benefit of BEAUFILS and her co-

conspirators.

                                Manner and Means


      18.    The manner and means by which BEAUFILS and her co-conspirators

sought to accomplish the object of the conspiracy, which was in connection with the

conduct of telemarketing that targeted persons over the age of 55, included, among

others, the following:

             a.     BEAUFILS falsely certified to Medicare that she would comply

      with all Medicare rules and regulations, and federal laws, including that she

      would not knowingly present or cause to be presented a false and fraudulent
claim for payment to Medicare and that she would comply with the Anti-

Kickback statute.


      b.     BEAUFILS gained access to Medicare beneficiary information

for thousands of vulnerable Medicare beneficiaries from Company-1 and

others, in order for BEAUFILS to sign DME orders for those beneficiaries.

      c.     Company-1 and others paid or caused payments to be made to

BEAUFILS and others to sign DME orders and cause the submission of DME

claims regardless of medical necessity, in order to increase revenue for

themselves and their co-conspirators.

      d.     BEAUFILS ordered DME regardless of medical necessity, in the

absence of a pre-existing practitioner-patient relationship, without a physical

examination, and firequently based solely on a short telephonic conversation

with the beneficiary or no conversation at all.

      e.     BEAUFILS and others concealed and disguised the scheme by

preparing or causing to be prepared false and fraudulent documentation,

and/or submitting or causing the submission of false and fraudulent

documentation to Medicare,including concealing that the orders were obtained

through illegal payment-per-order kickbacks and bribes while making it

appear as if the encounter was a legitimate physician-patient visit, including

stating that BEAUFILS had performed an "exam" and "evaluation" of

Medicare beneficiaries and conducted various diagnostic tests prior to ordering

DME, when, in fact, BEAUFILS performed no exams, performed no
      evaluations, and performed      no diagnostic tests on these Medicare

      beneficiaries.


               f.   BEAUFILS and others submitted or caused the submission of

      false and fi:audulent claims to Medicare in an amount in excess of $3 million

      for DME, including orthotic braces, that were procured through the payment

      of kickbacks and bribes, medically unnecessary, ineUgible for Medicare

      reimbursement, and/or not provided as represented.

      All done in violation of Title 18, United States Code, Sections 1349, 2326(1),

and 2326(2).
                          COUNTS TWO THROUGH SIX
                                  Health Care Fraud
                      18 U.S.C. §§ 1347, 2, 2326(1), and 2326(2)

       19.   Paragraphs 1 through 14 of this Indictment are realleged and

incorporated herein as a description of the scheme and artifice.

      20.    From in or around March 2018, and continuing until in or around April

2019, the exact dates being unknown to the grand jury, in the Southern District of

Georgia and elsewhere, the defendant,

                             SHERLEY L. BEAUFILS,

aided and abetted by others both known and unknown, did knowingly and willfully

execute and attempt to execute a scheme and artifice to defraud the Medicare

Program and to obtain, by means of materially false and fraudulent pretenses,

representations, and promises, money and property owned by and under the custody

and control of the Medicare Program, in connection with the delivery of and payment

for health care benefits, items, and services.

                         Purpose of the Scheme and Artifice

      21.    It was the purpose of the scheme and artifice for BEAUFILS to

unlawfully enrich herself and others by, among other things: (a) causing the

submission of false and fraudulent claims to Medicare that were (i) procured by the

payment of kickbacks and bribes; (ii) medically unnecessary; (iii) ineligible for

Medicare reimbursement; and/or (iv) not provided as represented;(b) concealing the

submission offalse and fraudulent claims to Medicare and the receipt and transfer of

the proceeds from the fraud; and (c) using the proceeds of the fraud for the personal

use and benefit of BEAUFILS and her accomplices.


                                           8
                      Acts in Execution of the Scheme and Artifice

         22.   To execute and attempt to execute the scheme and artifice, which was

in connection with the conduct of telemarketing that targeted persons over the age of

55, BEAUFILS, aided and abetted by others both known and unknown, caused to be

submitted false and fraudulent claims to Medicare including but not limited to those

set forth in the table below on or about the dates listed below and for the patients

listed below, when BEAUFILS knew that her orders were not the result of actual

examinations of patients despite claims in her orders that such examinations took

place:

 Count Patient          "Exam"       Claim Date     Claimant         DME Claimed
                        Date(s)
                                                                 Back brace, left
                                                                 knee brace, left
                                                                 shoulder/arm
    2          P.W.    10/12/2018    10/17/2018     Company-2
                                                                 brace, left wrist
                                                                 brace, and right
                                                                 wrist brace
                                                                 Back brace, left
                       8/30/2018                                 knee brace, right
    3          K.M.       and        12/10/2018     Company-3 knee brace, right
                       12/5/2018                                 wrist brace, and
                                                                 left wrist brace
                                                                 Back brace, left
                                                                 knee brace, right
                                                                 knee brace, right
    4          G.S.    11/1/2018      11/5/2018     Company-2
                                                                 shoulder/arm
                                                                 brace, and left
                                                                 wrist brace
                                                              Back brace, right
                                                              knee brace, left
    5          J.B.    6/26/2018      7/2/2018      Company-4 wrist brace, left
                                                              ankle brace, and
                                                              right ankle brace
                                                                   Back brace, left
                                                                   knee brace, right
                                                              knee brace, left
                      11/9/2018      11/12/2018
                                                              wrist brace, right
   6         J.T.        and            and         Company-2
                                                              wrist brace, and
                      12/26/2018     12/27/2018
                                                              right
                                                                  shoulder/arm
                                                                   brace


       All done in violation of Title 18, United States Code, Sections 1347, 2, 2326(1),

and 2326(2).




                                          10
                      COUNTS SEVEN THROUGH ELEVEN
                  False Statements Relating to Health Care Matters
                            18 U.S.C. §§ 1035(a)(1) and 2

      23.    Paragraphs 1 through 14 of the Introduction Section of this Indictment

are realleged and incorporated fully herein by reference.

      24.    Beginning in or around March 2018, and continuing until in or around

April 2019, the exact dates being unknown to the grand jury, in the Southern District

of Georgia and elsewhere, the defendant,

                             SHERLEY L. BEAUFILS,

aided and abetted by others both known and unknown, knowingly and willfully

falsified, concealed, and covered up by a trick, scheme, and device, a material fact, to

wit, that BEAUFILS had never examined the patients and had often not even talked

with the patients, despite signing medical records describing examinations of the

patients, in connection with the dehvery of health care benefits, items, and services

involve the Medicare Program, a health care benefit program as defined in 18 U.S.C.

§ 24(b), including in medical records created to support orders for DME set forth in

the table below on or about the dates listed and for the patients hsted:


   Count Patient         "Exam"                     DME Ordered
                         Date(s)
                                     Back brace, left knee brace, left
      7       P.W.      10/12/2018   shoulder/arm brace, left wrist brace, and
                                     right wrist brace
                        8/30/2018     Back brace, left knee brace, right knee
      8       KM.          and        brace, right wrist brace, and left wrist brace
                        12/5/2018
                                      Back brace, left knee brace, right knee
      9        G.S.     11/1/2018     brace, right shoulder/arm brace, and left
                                      wrist brace




                                          11
                               Back brace, right knee brace, left wrist
10      J.B.     6/26/2018     brace, left ankle brace, and right ankle
                               brace
                  11/9/2018    Back brace, left knee brace, right knee
11      J.T.        and        brace, left wrist brace, right wrist brace,
                 12/26/2018    and right shoulder/arm brace



All done in violation of Title 18, United States Code, Sections 1035(a)(1) and 2.




                                   12
                                COUNT TWELVE
 False Statement or Representation Made to a Department or Agency of the United
                                        States
                                  18 U.S.C. § 1001

      25.   Paragraphs 1 through 14 of the Introduction Section of this Indictment

are realleged and incorporated fully herein by reference.

      26.    On or about the 17th day of July, 2019, in the Southern District of

Georgia and elsewhere, the defendant,

                            SHERLEY L. BEAUFILS,

did willfully and knowingly make a materially false, fictitious, and fraudulent

statement and representation in a matter within the jurisdiction of the executive

branch of the Government of the United States, to wit, during an interview with a

Special Agent from the Savannah Office of the Federal Bureau of Investigation,

BEAUFILS stated that she spoke with patients for whom she ordered orthotic

braces, and that she did tests on patients for whom she ordered orthotic braces, when

in truth and fact and as BEAUFILS then and there knew, BEAUFILS often ordered

orthotic braces for patients with whom she had never spoken and on whom she had

performed no tests.

      All in violation of Title 18, United States Code, Section 1001.




                                          13
                          FORFEITURE ALLEGATIONS


      The allegations contained in.Counts One through Twelve of this Indictment

are hereby re-alleged and incorporated by reference for the purpose of alleging

forfeiture pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and

982(a)(7), and Title 28, United States Code, Section 2461(c).

      Upon conviction of Count One of this Indictment, the defendant, SHERLEY

L. BEAUFILS shall forfeit to the United States pursuant to Title 18, United States

Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), any

property, real or personal, that constitutes or is derived from proceeds traceable to

the violation.


      Furthermore, upon conviction of one or more of the charges alleged in Counts

Two through Twelve of this Indictment, the defendant, SHERLEY L. BEAUFILS

shall forfeit to the United States pursuant to Title 18, United States Code, Section

982(a)(7), any property, real or personal, that constitutes or is derived, directly or

indirectly, from gross proceeds traceable to the commission of the offense(s).

      If any of the property described above, as a result of any act or commission of

the defendant:

                 a.   cannot be located upon the exercise of due diligence;

                 b.   has been transferred or sold to, or deposited with, a third party;

                 c.   has been placed beyond the jurisdiction of the court;

                 d.   has been substantially diminished in value; or

                 e.   has been commingled with other property which cannot be
                      divided without difficulty.




                                           14
the United States of America shall be entitled to forfeiture of substitute property
   j
pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title 28,

United States Code, Section 2461(c).




                                         15
                                              A True Bill.




David H. Estes                            Jonl^tjian A. Portei
First Assistant United States Attorney    Assistant United States Attorney
                                          *Lead Counsel




Karl L Knoche                             J. Thomas Clarkson
Assistant United States Attorney          Assistant United States Attorney
Chief, Criminal Division                  *Co-lead Counsel




                                         15
